Casey, J.
Proceedings pursuant to CPLR article 78 (transferred to this court by four orders of the Supreme Court, entered in Washington County) to review four determinations of respondent which found petitioner guilty of violating certain prison disciplinary rules.
In each of these proceedings, petitioner, an inmate in the State prison system, objects to a separate and distinct determination which found him guilty of violating certain prison rules. The record establishes that petitioner refused to attend the administrative hearings on the disciplinary charges and, therefore, he waived any right to challenge the results of those proceedings because of alleged procedural irregularities (see, Matter of Morrison v Coughlin, 101 AD2d 943, lv denied 63 NY2d 605). As to petitioner’s challenge to the evidentiary support for the various findings, the misbehavior report in each case, authored by a person who witnessed the incident specifically described therein, is clearly relevant and probative and constitutes substantial evidence to support the determination (see, People ex rel. Vega v Smith, 66 NY2d 130, 140). We therefore find no merit in petitioner’s arguments.
Determinations confirmed, and petitions dismissed, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Mercure, JJ., concur.